Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Objections to the Specification
Feature Description
The specification is objected to, because the Feature Description suggests the article’s functional claim in the application. Functional features are not of concern nor permitted in a design patent. MPEP 2920.04(a)(II). The applicant is also advised that as a general rule, the illustration in the drawing views is its own best description of the design in the specification. Other than a brief description of the drawing, further description is normally not needed and  may lead to confusion as to the scope of the claimed design and is required to be canceled, see MPEP 1503.01, subsection II. It is suggested that the following Feature Description be removed from the specification.
    PNG
    media_image1.png
    124
    894
    media_image1.png
    Greyscale


Rejection Under 35 U.S.C. 112 (a) and (b)
The claim is rejected under 35 U.S.C. 112 (a) and (b), as the claimed invention is not described in such full, clear, concise and exact terms as to enable any person skilled in the art to make and use the same, and fails to particularly point out and distinctly claim the subject matter which applicant regards as the invention. 

The claim is indefinite and nonenabling for the following reason(s):

Jagged Line Quality and Lack of Shading
The claim is rejected due to the ample amounts of jagged lines within the drawings, causing the examiner not to understand the full contours of the claim. Specifically, the sides of the claim appear jagged in some views, making it unknown if the sides of the claim are smooth or jagged. Additionally, the jagged line quality is also shown within the handle feature, as well as the internal features and springs, making the texture/contours of these features unknown. These issues are seen throughout all of the drawings and are not limited to just the sections pointed out in the annotated drawing below. It is recommended that the applicant amends the drawings to have better line quality, so that the contours of the claim are clear and understood throughout all figures. See annotated drawing(s) below:

    PNG
    media_image2.png
    910
    804
    media_image2.png
    Greyscale





    PNG
    media_image3.png
    1176
    796
    media_image3.png
    Greyscale
Additionally, the black areas cannot be understood since some features are completely black without shading. The lack of shading does not aid in the examiners full understanding of the contours. Since the drawing disclosure constitutes the entire visual disclosure of the claim, it is imperative that the drawings be clear and complete, and that nothing regarding the design sought to be patented is left to conjecture. See MPEP § 1503.02.  
Lastly, due to the poor line quality and lack of shading the spring areas of 1.4 and 1.5, the claim cannot be understood causing further confusion. See annotated drawing(s) below:



    PNG
    media_image4.png
    952
    1355
    media_image4.png
    Greyscale


To overcome these rejections it is recommended that the applicant amends ALL figures to have a better line quality. It is also suggested that the applicant brightens the images so that the claim can be understood more clearly. 

Accordingly, the overall shape, appearance and configuration of the invention cannot be understood due to the poor line quality and the lack of shading due to the black areas.  Therefore, the claim fails to particularly point out and distinctly claim the subject matter applicant regards as the invention.  Such ambiguities in the disclosure fail to enable a designer of ordinary skill in the art to reproduce the shape and appearance of the claimed design without resorting to conjecture.
Any amendment to the claim must meet the written disclosure requirement of 35 U.S.C. § 112(a).  That is, it must be apparent that applicant was in possession of the amended design at the time of filing.  This pertains to the addition or removal of parts of the design, as well as the conversion of solid lines to broken lines and vice versa. The applicant is reminded to be sure not to add new matter to the amended drawings. See 35 USC § 132 and 37 CFR 1.121(f) for new matter.

Lastly, it is extremely important that very good drawings are provided for a design patent. The drawings must be so well drawn and so complete that nothing in the design is unclear. The requirements for design patent drawings are very specific. They must meet standards that are established by official Patent Rules, 37 CFR § 1.84 and 37 CFR § 1.152. 

New Drawing Submission
Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of an amended drawing should not be labeled as “amended.” 

Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as “Replacement Sheet” pursuant to 37 CFR 1.121(d). Additional replacement sheets may be necessary to show the renumbering of the remaining figures. If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency.

Any change to the drawing or specification must have support from the original disclosure. The amended drawings must not contain new matter.  (See 35 USC 132 and 37 CFR 1.121) Corrected drawing sheets are required in reply to the Office action to avoid abandonment of the application.  If applicants’ response to the requirements set forth above is incomplete or includes new matter, the examiner may hold the response non-compliant.  If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action.

When preparing new drawings in compliance with the requirement therefor, care must be exercised to avoid introduction of anything which could be construed to be new matter prohibited by 35 U.S.C. 132 and 37 CFR 1.121. The examiner recommends using a lossless file format when submitting drawings through EFS-web (e.g., TIFF, PNG, GIF, BMP).  EFS-web PDF Guidelines may be found at https://www.uspto.gov/patents-application-process/applying-online/efs-web-pdf-guidelines.

Reply Reminder to all Refusals
Applicant is reminded that any reply to this Refusal must be signed either by a patent practitioner (i.e., a patent attorney or agent registered to practice before the United States Patent and Trademark Office) or by the applicant.  If the applicant is a juristic entity, the reply must be signed by a patent practitioner.  See 37 CFR § 1.33(b).

Discussion of the Merits of the Application
All discussions between the applicant and the examiner regarding the merits of a pending application will be considered an interview and are to be made of record. See MPEP 713. The examiner will not discuss the merits of the application with applicant’s representative if the representative is not registered to practice before the USPTO. Appointment as applicant’s representative before the International Bureau pursuant to Rule 3 of the Common Regulations under the Hague Agreement does NOT entitle such representative to represent the applicant before the USPTO. Furthermore, an applicant that is a juristic entity must be represented by a patent attorney or agent registered to practice before the USPTO. Additional information regarding interviews is set forth below. Telephonic or in person interviews A telephonic or in person interview may only be conducted with an attorney or agent registered to practice before the USPTO (“registered practitioner”) or with a pro se applicant (an applicant who is the inventor and who is not represented by a registered practitioner). The registered practitioner may either be of record or not of record. To become “of record”, a power of attorney (POA) in accordance with 37 CFR 1.32 must be filed in the application. Form PTO/AIA /80 “Power of Attorney to Prosecute Applications Before the USPTO”, available at https://www.uspto.gov/patent/forms/forms-patent-applications-filed-or-after-september-16-2012, may be used for this purpose. See MPEP 402.02(a) for further information. Interviews may also be conducted with a registered practitioner not of record provided the registered practitioner can show authorization to conduct an interview by completing, signing and filing an “Applicant Initiated Interview Request Form” (PTOL-413A) (available at the USPTO web page indicated above). See MPEP 405. For acceptable ways to submit forms to the USPTO, see “When Responding to Official USPTO Correspondence” below. 
Responding to Official USPTO Correspondence
The USPTO transacts business in writing. All replies must be signed in accordance with 37 CFR 1.33(b). Pursuant to 37 CFR 1.33(b)(3), a reply submitted on behalf of a juristic applicant must be signed by an attorney or agent registered to practice before the USPTO. Applicants may submit replies to Office actions only by: 
 
Online via the USPTO's Electronic Filing System‐Web (EFS‐Web) (Registered eFilers only) https://www.uspto.gov/patents/apply 
 
Mail: Commissioner for Patents, P.O. Box 1450, Alexandria, VA, 22313‐1450 ·
Facsimile to the USPTO's Official Fax Number (571‐273‐8300) 
Hand‐carry to USPTO's Alexandria, Virginia Customer Service Window https://www.uspto.gov/patents/maintain/responding-office-actions

Conclusion
The claim stands rejected under 35 U.S.C. § 112 (a) and (b) for the reasons set forth above. The references cited but not applied are considered cumulative art related to the subject matter of the claimed design.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Loryn K LeBlanc whose telephone number is (571)272-9160. The examiner can normally be reached Monday-Friday 9AM-5PM EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the Primary Examiner, Bao-Yen T. Nguyen can be reached on (571)-270-0217. The Examiner’s Supervisor, Barbara Fox can be reached on (571) 272-4456. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/L.K.L./
Examiner, Art Unit 2914                            
/BAO-YEN T NGUYEN/Primary Examiner, Art Unit 2919